



Exhibit 10.1


EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”), dated as of February 12, 2020
(the “Effective Date”) is between Universal Insurance Holdings, Inc., a Delaware
corporation (the “Company”) and Stephen J. Donaghy (the “Executive”).
WHEREAS, the Company and Executive are parties to an Employment Agreement, dated
as of February 22, 2018 (the “Prior Agreement”), pursuant to which Executive was
employed as Chief Operating Officer of the Company and most recently as Chief
Executive Officer of the Company;
WHEREAS, the Prior Agreement expired on December 31, 2019; and
WHEREAS, Executive and the Company now desire to enter into this Agreement in
connection with Executive’s continuing employment for the Term (as defined
below) as the Chief Executive Officer of the Company;
NOW, THEREFORE, in consideration of the covenants and promises contained herein
and for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:
1.Employment and Acceptance. During the Term, the Company agrees to employ
Executive, and Executive agrees to continue his employment with the Company,
subject to the provisions of this Agreement. As of the Commencement Date (as
defined below), this Agreement supersedes and replaces in all respects the Prior
Agreement.
2.    Term.
(a)    Duration. The period of Executive’s employment with the Company under
this Agreement commenced on January 1, 2020 (the “Commencement Date”) and will
continue until the earlier of: (i) December 31, 2022 and (ii) the termination of
such employment in accordance with Section 5 (the “Term”). Except as provided in
Section 6(a), the Term will not be subject to any automatic renewal or extension
unless this Agreement is amended by the parties after the Commencement Date to
so provide.
(b)    Expiration of Employment Term. If Executive’s employment with the Company
continues following the expiration of the Term, Executive shall be an
employee-at-will whose employment may be terminated by the Company for any
reason or for no stated reason at any time, subject only to the severance
protections contemplated by Section 5 for the one-year period following the
expiration of the Term.
3.    Duties and Title.
(a)    Title and Reporting. During the Term, the Company will continue to employ
Executive as the Chief Executive Officer of the Company, reporting directly and
exclusively to the Board of Directors of the Company (the “Board”) or one or
more committees of the Board. During the Term, Executive shall, subject to his
election by the Company’s stockholders, serve for no additional consideration as
a member of the Board.
(b)    Duties. Executive shall render on a full-time basis all of his business
time and attention to the business of the Company and its subsidiaries
(collectively, the “Company Group”). Executive will have such authority and
responsibilities and will perform such duties assigned to the Chief Executive
Officer by the by-laws of the Company and as may be assigned to him from time to
time by the Board, commensurate with his position. If requested by the Board,
Executive will also serve as an officer or director of another member of the
Company Group for no additional consideration. During the Term, Executive’s
principal place of employment will be the Company’s headquarters in Florida,
except that Executive acknowledges and agrees that he will be required to travel
for business purposes.
(c)    Other Business and Other Activities. Executive may not engage in any
activity that conflicts with the interests of any member of the Company Group or
that would interfere with the performance of Executive’s duties to any member of
the Company Group, as determined by the Board. During the Term, Executive may
not hold, directly or indirectly, an ownership interest of more than 2% in any
entity other than the Company. During the Term, with the





--------------------------------------------------------------------------------

Stephen J. Donaghy    
Employment Agreement
Page 2 of 21


prior written consent of the Board (which consent will not be unreasonably
withheld), Executive may serve on the board of directors of one other public
company. Nothing in this Agreement shall preclude Executive from dedicating
reasonable amounts of time during the Term to charitable or civic activities, or
from managing his personal finances and investments (including as previously
disclosed to the Compensation Committee of the Board of Directors
(the “Committee”)), as long as such activities do not interfere in any material
way with his duties and responsibilities to any member of the Company Group.
4.    Compensation and Benefits by the Company. As compensation for all services
rendered pursuant to this Agreement, the Company will provide Executive with the
following pay and benefits during the Term:
(a)    Base Salary. The Company will pay Executive an annual base salary of $1
million, payable in accordance with the Company’s customary payroll practices
(“Base Salary”). The annual rate of Executive’s Base Salary shall not be
increased or decreased during the Term.
(b)    Annual Bonus. For each calendar year ending during the Term in which
Executive remains employed by the Company, Executive shall be eligible to earn a
cash incentive award (the “Annual Bonus”), which for calendar year 2020 shall be
calculated based on the achievement of return on average equity and book value
per share metrics, with equal weighting given to each such performance metric,
as determined by the Committee (collectively, the “Goals”). The performance
metrics applicable to each Annual Bonus during the Term following calendar year
2020 will be determined by the Committee and communicated to Executive as soon
as practicable following such determination. The target Annual Bonus for each
calendar year during the Term will be $2.5 million. The achievement of the Goals
shall be determined in a manner consistent with generally accepted accounting
principles, subject to adjustments for certain extraordinary or special items,
in the form and manner determined in the sole discretion of the Committee.
Executive’s Annual Bonus will be determined in accordance with the following
schedule:
Achievement of Goals
Annual Bonus Amount
150%
$3.5 million
125%
$3.0 million
100%
$2.5 million
80%
$2.0 million

No Annual Bonus shall be earned if less than 80% of the Goals are achieved.
The calculation of the Annual Bonus shall be made promptly after the completion
of the annual audit for each fiscal year ending December 31, subject to approval
by the Committee; provided, however, that in no event shall any Annual Bonus be
paid to Executive later than March 15 of the calendar year following the
calendar year for which the Annual Bonus was earned. Except as provided in
Section 5, Executive shall not be eligible to earn or receive an Annual Bonus
for a calendar year during the Term unless he is employed by the Company on
December 31 of the calendar year to which such bonus relates.
(c)    Participation in Executive Benefit Plans; Private Office and
Administrative Assistance. Executive is entitled, if and to the extent eligible,
to participate in the Company’s benefit plans generally available to Company
employees in similar positions. For each full month during the Term, the Company
shall provide Executive with a car allowance in the amount of $625 per month.
Executive shall be given a private office with administrative assistance at
Executive’s principal place of employment as specified in Section 3(b) above and
any and all reasonable facilities and services so as to be suitable with his
position as Chief Executive Officer, and so as to assist in the performance of
his duties and activities.
(d)    PSU Grants and Vesting.
(i)    Annual Grant of PSUs. Subject to the Executive’s continued employment
through the applicable grant date, Executive shall be eligible to receive an
annual grant of 50,000 (the “Specified Number”)


2



--------------------------------------------------------------------------------

Stephen J. Donaghy    
Employment Agreement
Page 3 of 21


performance share units (“PSUs”) on the Effective Date and during the first
quarter of each subsequent calendar year during the Term. The grant shall be
made pursuant to the Universal Insurance Holdings, Inc. 2009 Omnibus Incentive
Plan, as it may be amended from time to time, and any successor plan thereto
(the “Omnibus Plan”), shall be subject to the terms and conditions of the
applicable equity award agreement that evidences such award under the Omnibus
Plan, and shall be governed by the Omnibus Plan, the applicable equity award
agreement, and any other applicable award documentation, except that, in the
event of any inconsistency between the terms of the award documentation and this
Agreement, the provisions of this Agreement shall control. Each grant of PSUs
will be subject to a three (3)-year award cycle commencing on the January 1 of
the year in which the grant is made and shall be subject to the
performance-vesting and time-vesting requirements described in this Agreement.
(ii)    Performance-Vesting Requirements. The earn out with respect to the PSUs
granted in each calendar year will be determined by reference to the attainment
of pre-established performance objectives (as determined prior to the date of
grant during the first quarter of each calendar year by the Committee) during
each year of the Term (the “Performance Year”). Depending upon the level of
attainment of the performance objective, as determined by the Committee,
Executive shall be eligible to earn up to 100% of the Specified Number. It is
intended by the parties that no minimum earn out is guaranteed with respect to
each PSU award and that payout will be challenging but attainable. The agreed
upon performance objective for the 2020 Performance Year is set forth in the
attached Schedule A. The Committee will set the goal applicable to the
performance objective for the 2020 Performance Year as soon as reasonably
practicable following the Effective Date once it has evaluated the achievement
of the performance objectives for the fiscal year ending December 31, 2019.
(iii)    Time-Vesting Requirements and Payment. For purposes of each PSU award,
“Earn Out Number” means the number of PSUs earned for the Performance Year based
upon achievement of the applicable performance objective, as determined by the
Committee. Subject to Executive’s continuous employment with the Company through
the applicable vesting date, with respect to the grant of PSUs that Executive is
eligible to receive on the Effective Date, Executive shall be fully vested in
one-third of the Earn Out Number on March 1, 2021 (the “First Tranche”); in
one-third of the Earn Out Number on March 1, 2022 (the “Second Tranche”); and in
the remaining one-third of the Earn Out Number on December 31, 2022 (the “Third
Tranche”). Payment with respect to the vested portion of the Earn Out Number
shall be made only through delivery and settlement of the appropriate number of
shares of the Company’s common stock within 60 days following the applicable
date of vesting; provided, however, that payment with respect to the First
Tranche shall not be made until the Committee has determined that the applicable
performance objectives for the Performance Year have been attained. Except as
otherwise provided in Section 5 or 6, Executive shall forfeit, and have no
rights with respect to, any portion of the Earn Out Number that has not vested
prior to the date Executive’s employment with the Company ends. The Committee
will determine the vesting and other terms applicable to the PSU grants made
during the Term following calendar year 2020 during the first quarter of each
such calendar year.
(iv)    Dividend Equivalents. With respect to the Second Tranche and Third
Tranche (but not the First Tranche) of the Earn Out Number, Executive shall be
credited with a cash amount equal to the cash dividends paid on the
corresponding number of shares of Company’s common stock during the period
beginning after the Performance Year and ending on the vesting date of the
applicable tranche. Such cash amount shall be subject to the same time-vesting
conditions as the related PSUs and shall be paid to Executive in cash at the
time that the shares of the Company’s common stock are delivered to Executive in
settlement of such tranche.
(e)    RSU Grant and Vesting.
(i)    Grant of RSUs. On the Effective Date, Executive shall be eligible to
receive a grant of 75,000 restricted share units (“RSUs”). The grant shall be
made pursuant to the Omnibus Plan, shall be subject to the terms and conditions
of the applicable equity award agreement that evidences such award under the
Omnibus Plan, and shall be governed by the Omnibus Plan, the applicable equity
award agreement, and any


3



--------------------------------------------------------------------------------

Stephen J. Donaghy    
Employment Agreement
Page 4 of 21


other applicable award documentation, except that, in the event of any
inconsistency between the terms of the award documentation and this Agreement,
the provisions of this Agreement shall control. In addition, the Compensation
Committee will consider additional grants of RSUs to Executive during the Term
following calendar year 2020.
(ii)    Time-Vesting Requirements. Subject to Executive’s continuous employment
with the Company through the applicable vesting date, one-third of the RSUs
shall vest on the Effective Date; one-third of the RSUs shall vest on January 3,
2021; and one-third of the RSUs shall vest on December 31, 2022. Except as
otherwise provided in Section 5 or 6, Executive shall forfeit, and have no
rights with respect to, any portion of the RSUs that has not vested prior to the
date Executive’s employment with the Company ends.
(iii)    Dividend Equivalents. Executive shall be credited with a cash amount
equal to the ordinary cash dividends declared and paid on the corresponding
number of shares of Company’s common stock during the period beginning on the
date of grant of the RSUs and ending on the applicable vesting date. Such cash
amount shall be subject to the same time-vesting conditions as the related RSUs
and shall be paid to Executive in cash at the time that the shares of the
Company’s common stock are delivered to Executive in settlement of the RSUs.
(f)    Stock Option Grant and Vesting.
(i)    Annual Grant of Options. Subject to Executive’s continued employment
through the applicable grant date, Executive shall be eligible to receive an
annual grant of options to purchase shares of the Company’s common stock
(the “Options”) on the Effective Date and on each anniversary of the Effective
Date during the Term, which annual grant of Options shall have a grant date
value of $1 million using the Black-Scholes pricing or other model used by the
Company for financial accounting and proxy disclosure purposes. Each Option
shall be a “nonqualified stock option” as such term is defined for purposes of
Section 83 of the Code. The exercise price of the Options will be the Fair
Market Value of the common stock of the Company at the time of grant. Each grant
shall be made pursuant to the Omnibus Plan, shall be subject to the terms and
conditions of the applicable equity award agreement that evidences such award
under the Omnibus Plan, and shall be governed by the Omnibus Plan, the
applicable equity award agreement, and any other applicable award documentation,
except that, in the event of any inconsistency between the terms of the award
documentation and this Agreement, the provisions of this Agreement shall
control.
(ii)    Time-Vesting Requirements. For each annual grant of Options made
hereunder, and subject to Executive’s continued employment through the
applicable vesting date (except as otherwise provided in Section 5 or 6),
one-third of the annual grant of Options shall vest and become fully exercisable
on the first anniversary of the date of grant; one-third of the annual grant of
Options shall vest and become fully exercisable on the second anniversary of the
date of grant; and one-third of the annual grant of Options shall vest and
become fully exercisable on the third anniversary of the date of grant. Except
as otherwise provided in Section 5 or 6, Executive shall forfeit, and have no
rights with respect to, any Options that have not vested prior to the date
Executive’s employment with the Company ends.
(g)    Condition to Grants of PSUs, RSUs and Options; Effect of Change in
Control. Anything in this Agreement to the contrary notwithstanding: (i) the
Company shall have no obligation to grant PSUs, RSUs or Options to Executive if
Executive’s employment with the Company ends for any reason prior to the
applicable grant date; and (ii) the Company shall have no obligation to grant
PSUs, RSUs or Options to Executive or to deliver any shares of the Company’s
common stock to Executive in settlement of any previously granted PSUs, RSUs or
Options if the stockholders of the Company have not previously approved in
accordance with applicable law an equity incentive plan of the Company with
sufficient share reserves to permit such grants and settlements. It shall not be
a breach of this Agreement if the Company does not grant the PSUs, RSUs or
Options described in Sections 4(d), 4(e) or 4(f) or fails to settle previously
granted PSUs, RSUs or Options through the delivery of shares of Common Stock, in
each case, because the Company’s stockholders have not approved an equity
incentive plan with sufficient share reserves to permit the grant and settlement
of PSUs, RSUs or Options described above. The Company shall have no obligation
to make any substitute cash or replacement grants or awards of any type to
Executive if the stockholders of the Company fail


4



--------------------------------------------------------------------------------

Stephen J. Donaghy    
Employment Agreement
Page 5 of 21


to approve an equity incentive plan with sufficient share reserves to permit or
settle the grants contemplated by this Agreement. Moreover, nothing in this
Agreement shall preclude the Committee from making grants of equity awards
during the Term or thereafter to other officers, employees or consultants of any
member of the Company Group. In addition, nothing in this Agreement shall
preclude the Committee from granting additional awards to Executive in
recognition of exceptional performance. The Company will use reasonable efforts
to maintain a registration statement in effect on Form S-8 covering the grants
and awards pursuant to this Agreement. Subject to Section 6, (i) any substitute,
amended or replacement awards granted to Executive in connection with a Change
in Control (as defined below) shall contain vesting, payment-timing and
exercisability terms that are no less favorable to Executive than the comparable
terms in the PSUs, RSUs and Options to which they relate and (ii) the exercise
price of any substitute options granted to replace outstanding Options shall be
determined in a manner that complies with Treas. Reg.
Section 1.409A-1(b)(5)(v)(D) and that preserves the aggregate intrinsic value in
the Option immediately prior to the CIC Date (as defined below).
(h)    Vacation. Executive will be entitled to 30 days (6 weeks) of paid
vacation per calendar year (earned pro rata over the course of the year),
subject to the Company’s standard vacation policies. Any unused vacation for a
given calendar year shall accrue, and the aggregate value of any unused accrued
vacation shall be paid to Executive upon the termination of Executive’s
employment with the Company to the extent required under the terms of the
Company’s vacation policy, provided that Executive has submitted a report to the
Committee within 30 days following the end of each calendar year reporting on
the number of accrued and unused vacation days for such year.
(i)    Expense Reimbursement. The Company will pay or reimburse Executive for
all appropriate business expenses Executive incurs in connection with
Executive’s duties under this Agreement, in accordance with the Company’s
policies as in effect from time to time, subject to the timely submission by
Executive of written documentation of such expenses in accordance with the
applicable policies of the Company.
5.    Termination of Employment.
(a)    Notice. Subject to the provisions of this Section 5, the Company may
terminate Executive’s employment, and Executive may resign his employment, for
any reason or for no stated reason, at any time during the Term. The Company
shall give Executive 60 days’ prior written notice of its intention to terminate
his employment other than for Cause (as defined below), and Executive shall give
the Company 60 days’ prior written notice of his intention to resign for any
reason. Any such notice shall specify the applicable termination or resignation
date. In the event of a termination or resignation notice, the Company will have
the right to restrict Executive’s access to its premises, clients and employees
during the notice period.
(b)    Accrued Obligations. If Executive’s employment ends for any reason,
Executive (or in the event of his death, Executive’s estate) will receive,
within 30 days following the Termination Date (as defined below), a lump sum
cash payment equal to: (i) his accrued but unpaid Base Salary through the
Termination Date and any earned but unpaid Annual Bonus for any year prior to
the year in which the Termination Date occurs, and any undelivered shares of
Company common stock in respect of a tranche of PSUs or RSUs for which the
vesting and payment date has occurred on or prior to the Termination Date,
(ii) any employee benefits Executive may be entitled to pursuant to the
Company’s employee benefit plans through the Termination Date, (iii) any accrued
and unused vacation as set forth in Section 4(h) above through the Termination
Date, and (iv) any expenses reimbursable under Section 4(i) incurred but not yet
reimbursed to Executive through the Termination Date (collectively, the “Accrued
Obligations”).
(c)    Termination with Cause; Resignation without Good Reason.
(i)    In General; Payments. The Company has the right at any time to terminate
Executive’s employment with the Company for Cause (as defined below) and,
subject to Section 5(a) above, Executive has the right to resign without Good
Reason (as defined below). If the Company terminates Executive for an event of
Cause described in clause (B), (C), or (D) of Section 5(c)(ii), the Company
shall provide Executive 30 days prior to the date on which it intends to
terminate Executive’s employment for Cause with a written notice from the
Company identifying the reasons that are alleged to constitute Cause and shall
afford Executive a reasonable opportunity to meet once with the Board within the
30-day notice period to discuss and present


5



--------------------------------------------------------------------------------

Stephen J. Donaghy    
Employment Agreement
Page 6 of 21


evidence relevant to the Board’s conclusions. If the Company terminates
Executive’s employment for an event of Cause not described in the previous
sentence, such termination shall be effective immediately upon the Company’s
written notice to Executive. If the Company terminates Executive’s employment
for Cause or Executive resigns without Good Reason, the Company’s obligation to
Executive shall be limited solely to the Accrued Obligations. If Executive’s
employment is terminated for Cause, (i) no Annual Bonus shall be payable for the
calendar year in which such termination occurs, (ii) any then outstanding
unvested PSUs and RSUs shall be immediately forfeited as of the Termination Date
and (iii) any vested and unvested Options shall terminate as of the Termination
Date. If Executive resigns his employment without Good Reason, (i) no Annual
Bonus shall be payable for the calendar year in which such resignation occurs,
(ii) any then outstanding unvested PSUs and RSUs shall be immediately forfeited
as of the Termination Date and (iii) any vested and unvested Options shall
terminate 90 days following the Termination Date (or, if earlier, on the
expiration date of the term of the Options).
(ii)    For purposes of this Agreement, “Cause” means, as determined by a
majority of the non-employee members of the Board and documented in a resolution
of the Board approved by such majority of non-employee members of the Board, any
of the following: (A) Executive’s abuse of alcohol or any controlled substance;
(B) a willful act of fraud, dishonesty or breach of fiduciary duty on the part
of Executive with respect to the business or affairs of the Company; (C) a
knowing and material failure by Executive to comply with applicable laws and
regulations or professional standards relating to the business of the Company;
(D) Executive’s willful and continuing failure to perform his duties to the
Company (after notice from the Board of such failure) or any material breach by
Executive of a provision of this Agreement except, in each case, where such
failure or breach is caused by the illness or other similar medical incapacity
(other than for a reason described in clause (A) of this Section 5(c)(ii)) of
Executive or any willful act or omission by Executive that results in material
harm to the Company’s financial condition, business or reputation; (E) Executive
being subject to an inquiry or investigation by a governmental authority or
self-regulatory organization such that the existence of such inquiry or
investigation will, in the judgment of the Board, result in material damage to
the Company’s business interests, licenses, reputation or prospects; or
(F) Executive’s conviction of, or plea of guilty or no contest to: (i) any
felony or (ii) any misdemeanor involving moral turpitude. For purposes of this
definition, no act or omission shall be deemed willful unless done intentionally
and without a good faith belief by Executive that such act or omission was in
the best interest of the Company.
(d)    Termination without Cause; Resignation for Good Reason.
(i)    Subject to the further provisions of this Section 5(d) and Section 6, if
during the Term or, if the Term expires without renewal or extension and prior
to a Change in Control, during the one-year period following the expiration of
the Term, the Company terminates Executive’s employment without Cause or
Executive resigns for Good Reason, the Company will pay Executive on the 60th
day following the Termination Date, in addition to the Accrued Obligations, a
lump-sum cash payment equal to the following (the “Severance Amount”):
◦
One times the amount of Executive’s then-current annual rate of Base Salary
(based on the rate in effect immediately prior to the Termination Date); and

◦
The cost of 12 months of COBRA coverage for Executive and his dependents (based
on the COBRA rates in effect on the Termination Date).

In addition, by no later than March 15th of the year following the year in which
the Termination Date occurs, Executive shall receive a pro rata portion of the
Annual Bonus (the “Pro Rata Bonus”) for the year of termination calculated on
the basis of the Company’s actual performance for such year and prorated based
on the numbers of days elapsed in such year through the Termination Date.
(ii)    Subject to the further provisions of this Section 5(d) and Section 6, in
the event of Executive’s termination without Cause or resignation for Good
Reason, the portion of then outstanding PSUs and Options that would have vested
had Executive remained continuously employed by the Company through the end of


6



--------------------------------------------------------------------------------

Stephen J. Donaghy    
Employment Agreement
Page 7 of 21


the one-year period following the Termination Date, and any outstanding unvested
RSUs, shall fully vest immediately as of the Termination Date (the “Additional
Equity Vesting”). The PSUs and RSUs entitled to Additional Equity Vesting
pursuant to this Section 5(d)(ii) shall become payable within 30 days following
their originally scheduled vesting dates contemplated by Sections 4(d)(iii) and
4(e)(iii), respectively. The Earn Out Number for any PSUs entitled to Additional
Equity Vesting pursuant to this Section 5(d)(ii) for which the Performance Year
has not been completed shall be determined after the end of the Performance Year
based on actual performance for the full Performance Year. Any then vested
Options (including Options that vested in accordance with this paragraph) held
by Executive shall remain exercisable for a period of one year following the
Termination Date (but not beyond the original term of the Options) (“Extended
Exercisability”).
(iii)    The Company’s obligation to pay Executive the Severance Amount and the
Pro Rata Bonus and to provide the Additional Equity Vesting and the Extended
Exercisability are each expressly conditioned upon Executive’s execution and
timely delivery to the Company of a valid and irrevocable release agreement in
substantially the form of attached Schedule B by no later than 45 days following
the Termination Date.
(iv)    As used in this Section 5(d), “Good Reason” means any of the following
acts or omissions by the Company occurring without Executive’s prior written
consent: (A) any action by the Board which results in a material adverse change
in Executive’s title, duties or reporting responsibilities; (B) the assignment
to Executive of duties materially inconsistent with Executive’s position as
Chief Executive Officer; (C) a reduction in Executive’s rate of Base Salary or
Annual Bonus opportunity or the failure by the Company (other than by reason of
bankruptcy, insolvency or receivership) to pay Executive’s Base Salary or any
earned Annual Bonus or, subject to Section 4(g), to make the PSU, RSU or Option
grant contemplated by this Agreement; (D) the requirement by the Board that
Executive move his principal place of employment more than 50 miles from the
location of his principal place of employment on the Commencement Date; or
(E) any material breach by the Company of this Agreement. Notwithstanding the
above, an act or omission by the Company shall not constitute an event of Good
Reason unless Executive gives the Company written notice within 60 days
following the date Executive first knows, or reasonably should have known, of
the event constituting Good Reason of his intention to resign for Good Reason if
such Good Reason event is not cured by the Company, and the Company does not
cure such event (retroactively with respect to any monetary matter) to the
reasonable satisfaction of Executive within 30 days following the date the
Company receives such written notice from Executive.
(e)    Termination Due to Death or Disability.
(i)    If, during the Term, Executive shall become unable to perform his duties
as provided for herein by reason of Disability (as defined below), then the
Company may, on 30 days’ prior written notice to Executive, temporarily suspend
his status as Chief Executive Officer of the Company. In the event of such
suspension, Executive shall remain an employee of the Company and receive his
compensation and benefits as set forth above in Section 4 for the lesser of:
(i) one year from the date of such suspension or (ii) the date on which
Executive is first eligible for long-term disability payments under the
Company’s long-term disability plan then applicable to him (the “Suspension
Period”). If during the Suspension Period, Executive returns to perform his
duties as provided for herein, and there is no physical or mental inability to
perform such duties, then Executive shall resume his status as Chief Executive
Officer, and the Company shall continue payment of his full compensation and
benefits as set forth in Section 4. Executive’s employment with the Company
shall terminate at the end of the Suspension Period if Executive has not
returned by the end of the Suspension Period to the full-time performance of his
duties hereunder.
(ii)    If Executive’s employment terminates because of Executive’s death or
Disability, within 30 days of such termination, the Company will pay to
Executive (or Executive’s estate, in the case of Executive’s death) the Accrued
Obligations and any employee benefits to which Executive may be entitled to
pursuant to the Company’s employee benefit plans through such period; provided,
however, that, in the case of Executive’s death, benefit payments under any
employee benefit plan shall be paid to Executive’s beneficiary or beneficiaries
designated pursuant to such employee benefit plans in lieu of to his estate. In
addition, by no later than March 15th of the year following the year in which
the applicable Termination Date occurs, Executive


7



--------------------------------------------------------------------------------

Stephen J. Donaghy    
Employment Agreement
Page 8 of 21


(or Executive’s estate in the case of Executive’s death) shall also be paid a
Pro Rata Bonus for the year in which the termination occurs. Solely for purposes
of this Section 5(e), the date of Executive’s termination of employment due to
Disability or death shall be treated as the date of a termination without Cause
under Section 5(d) (but not Section 6) for purposes of the vesting, payment and
exercisability of then outstanding PSUs, RSUs and Options.
(iii)    “Disability” means a determination by the Board after review of written
information provided by Executive’s healthcare provider that, as a result of a
physical or mental injury or illness, Executive has been unable to perform the
essential functions of Executive’s job for a period of 90 consecutive days.
(f)    Unvested Options, PSUs and RSUs. Anything in this Agreement to the
contrary notwithstanding, any Options, PSU and RSU awards outstanding on the
Termination Date that have not vested prior to such Termination Date or that do
not expressly vest or remain outstanding by operation of this Section 5 or
Section 6 below shall be forfeited on the Termination Date.
(g)    Termination Date.    For purposes of this Agreement, “Termination Date”
shall have the following meanings:
(i)    in the event of Executive’s termination for Cause, subject to the
applicable notice provisions, the date specified in the written notice of
termination delivered to Executive by the Company in accordance with
Section 5(c);
(ii)    in the event of Executive’s resignation with or without Good Reason, the
60th day following the date the written notice of intention to resign is
received by the Company;
(iii)    in the event of Executive’s termination without Cause, the 60th day
following the date the written notice of termination is received by Executive;
(iv)    in the event of Executive’s termination due to death, the date of
Executive’s death; and
(v)    in the event of Executive’s termination due to Disability, the last day
of the Suspension Period, if Executive has not returned to the full-time
performance of his duties as specified in Section 5(e) by such date.
6.    Change in Control.
(a)    Termination in Connection with a Change in Control.
(i)    In the event of a Change in Control occurring during the then existing
Term, the Term shall automatically continue until the second anniversary of the
CIC Date. In the event that the Company terminates Executive’s employment
without Cause or Executive resigns his employment with the Company for Good
Reason, in each case, upon or within 24 months following the date on which a
Change in Control occurs (such date of occurrence, the “CIC Date”), then: (A) in
lieu of the Severance Amount, the Company or its successor shall pay Executive
no later than the 60th day following the Termination Date a cash lump sum amount
equal to the sum of (1) two times Executive’s then annual rate of Base Salary
plus (2) two times the amount of the Annual Bonus paid or payable to Executive
for the calendar year prior to the calendar year in which the CIC Date occurs;
(B) all Options held by Executive shall immediately vest and become exercisable
for the period of Extended Exercisability; and (C) all PSUs and RSUs held by
Executive shall immediately vest and become payable within 30 days following
their regularly scheduled vesting dates contemplated by Sections 4(d)(iii) and
4(e)(ii), respectively; provided, however, the Earn Out Number for the PSU grant
contemplated by this Agreement for which the Performance Year has not been
completed shall be based on extrapolated performance for the Performance Year
(based on actual performance through the Termination Date), adjusted in an
equitable manner determined by the Committee to take into account the Change in
Control; and further provided that in no event shall the Earn Out Number as
determined hereunder exceed that which would be payable in


8



--------------------------------------------------------------------------------

Stephen J. Donaghy    
Employment Agreement
Page 9 of 21


connection with target performance. Notwithstanding anything herein to the
contrary, Executive’s entitlements under clauses (A), (B) and (C) of this
Section 6(a)(i) are each expressly conditioned upon the timely satisfaction of
the release delivery requirements of Section 5(d)(iii).
(ii)    Notwithstanding Section 6(a)(i) above, in the event of a consolidation
or merger of the Company described in clause (A)(I) of the definition of Change
in Control in Section 6(a)(iii) in which the consideration received by the
stockholders of the Company in the Change in Control consists exclusively of
cash, securities not listed for trading on a national securities exchange or
automated quotation system, or a combination of cash and such unlisted
securities, then the following shall apply: (A) all then outstanding Options
shall immediately vest in full upon the CIC Date and the Company or its
successor shall cause Executive to receive in cancellation of such Options a
lump sum cash payment equal to the product of the number of shares of common
stock underlying such Options multiplied by the fair market value of the
consideration per share paid to the Company’s stockholders in the merger or
consolidation less the aggregate exercise price of such Options; and (B) all
outstanding PSUs and RSUs shall vest in full immediately prior to the CIC Date
and shall be settled through the delivery of shares of the Company’s common
stock to Executive. For purposes of the previous sentence, the Earn Out Number
for any previously granted PSUs for which the Performance Year has not been
completed on the CIC Date shall be based on target performance. Notwithstanding
anything herein to the contrary, no acceleration of the settlement or delivery
of any PSUs or RSUs pursuant to this Section 6(a)(ii)(B) shall occur unless the
Change in Control constitutes a “change in ownership,” “change in effective
control” or “change in the ownership of a substantial portion of the assets” of
the Company, as such terms are described in Treas. Reg. Section 1.409A-3(i)(5).
(iii)    For purposes of this Agreement, and notwithstanding any contrary
definition in the Omnibus Plan as to the treatment of the PSUs and RSUs under
this Agreement, a “Change in Control” shall be deemed to have occurred if:
(A) there shall be consummated (I) any consolidation or merger in which the
Company is not the continuing or surviving corporation or pursuant to which
shares of the Company’s common stock would be converted into cash, securities or
other property, other than a consolidation or a merger having the same
proportionate ownership of common stock of the surviving corporation immediately
after the consolidation or merger or (II) any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions other than in
the ordinary course of business of the Company) of all, or substantially all, of
the assets of the Company to any corporation, person or other entity which is
not a direct or indirect wholly-owned subsidiary of the Company, (B) any person,
group, corporation or other entity (collectively, “Persons”) shall acquire
beneficial ownership (as determined pursuant to Section 13(d) of the Securities
Exchange Act of 1934, as amended, and rules and regulations promulgated
hereunder) of more than 50% of the Company’s outstanding common stock or voting
securities or (C) individuals who, as of the Commencement Date, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Commencement Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest or
other actual or threatened solicitation of proxies or consents by or on behalf
of a person other than the Board.
(iv)    For purposes of this Agreement, the “CIC Date” shall mean: (A) with
respect to a transaction contemplated under clause (A)(I) of Section 6(a)(iii),
the closing date of such consolidation or merger; (B) with respect to a
transaction contemplated under clause A(II) of Section 6(a)(iii), the date on
which such sale, lease, exchange or other transfer is completed (which shall be
the completion date of the final transaction if a series of transactions is
contemplated); (C) with respect to an acquisition contemplated under clause (B)
of Section 6(a)(iii), the date of the closing of the tender offer or other
acquisition pursuant to which the requisite beneficial ownership percentage is
acquired by such Person or Persons; and (D) with respect to a change in Board
composition contemplated under clause (C) of Section 6(a)(iii), the date of
appointment of the director or group of directors that would cause the Incumbent
Board to cease to constitute a majority for purposes of such clause (C).


9



--------------------------------------------------------------------------------

Stephen J. Donaghy    
Employment Agreement
Page 10 of 21


(b)    Limitation on Change in Control Payments. Notwithstanding anything in
this Agreement to the contrary, in the event that it is determined by an
independent accounting firm chosen by mutual agreement of the parties (the
“Accounting Firm”) that any economic benefit, payment or distribution by the
Company to or for the benefit of Executive, whether paid, payable, distributed
or distributable pursuant to the terms of this Agreement or otherwise
(a “Payment”), would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (and the applicable regulations
thereunder) (the “Code”) (such excise tax referred to in this Agreement as
the “Excise Tax”), then the value of any such Payments payable under this
Agreement (the “Agreement Payments”) which constitute “parachute payments” under
Section 280G(b)(2) of the Code, as determined by the Accounting Firm, will be
reduced so that the present value of all Payments (calculated in accordance with
Section 280G of the Code and the regulations thereunder), in the aggregate, is
equal to 2.99 times Executive’s “base amount,” within the meaning of
Section 280G(b)(3) of the Code (the “Reduced Amount”). Notwithstanding the
foregoing, the Agreement Payments shall be reduced to the Reduced Amount only if
the Accounting Firm determines that Executive would have a greater “Net
After-Tax Receipt” (as defined below) of aggregate Payments if Executive’s
Agreement Payments were reduced to the Reduced Amount. “Net After Tax-Receipt”
shall mean the present value (as determined in accordance with
Section 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a Payment net of all
taxes imposed on Executive with respect thereto under Sections 1 and 4999 of the
Code and under applicable state and local laws (and including any employment,
social security or Medicare taxes, and other taxes (including any other excise
taxes)), determined by applying the highest marginal rate under Section 1 of the
Code and under state and local laws which applied to Executive’s taxable income
for the tax year in which the CIC Date occurs, or such other rate(s) as the
Accounting Firm determines to be likely to apply to Executive in the relevant
tax year(s) in which any Payment is expected to be made.
7.    Restrictions and Obligations of Executive.
(a)    Non-Disparagement. Executive will not at any time (whether during or
after the Term) publish or communicate to any person or entity any Disparaging
remarks, comments or statements concerning the Company or any member of the
Company Group and any of its or their respective present and former members,
partners, directors, officers, stockholders, employees, agents, attorneys,
successors, assigns, clients and agents. The Company will not at any time
(whether during or after the Term) cause or assist the then-current Chief
Executive Officer (if not Executive) or any of its then-current directors to
publish or communicate, to any person or entity any Disparaging remarks,
comments or statements concerning Executive. “Disparaging” remarks, comments or
statements are those that impugn the character, honesty, integrity, morality,
business acumen or abilities in connection with any aspect of the operation of
business of the individual or entity being disparaged.
(b)    Confidentiality.
(i)    During the course of Executive’s employment, Executive has had and will
have access to certain trade secrets and confidential information relating to
the Company and the members of the Company Group which is not readily available
from sources outside the Company. The parties agree that the business in which
the Company and the Company Group engages is highly sales-oriented and the
goodwill established between Executive and the Company’s customers and potential
customers is a valuable and legitimate business interest worthy of protection
under this Agreement. Executive recognizes that, by virtue of Executive’s
employment by the Company, Executive is granted otherwise prohibited access to
the Company Group’s confidential and proprietary data which is not known to its
competitors and which has independent economic value to the Company and that
Executive will gain an intimate knowledge of each member of the Company Group’s
reinsurance business and its policies, customers, employees and trade secrets,
and of other confidential, proprietary, privileged or secret information of the
Company and its clients (collectively, all such nonpublic information is
referred to as “Confidential Information”). This Confidential Information
includes, but is not limited to, data relating to each member of the Company
Group’s marketing and servicing programs, procedures and techniques, business,
management and personnel strategies, analytic tools and processes, the criteria
and formulae used by the Company and other members of the Company Group in
pricing its insurance products and claims management, loss control and
information management services, the Company’s and each Company Group member’s
computer system, reinsurance marketing program and the skill of marketing and
selling products, the structure and pricing of special reinsurance products or
packages that each member of the Company Group has negotiated with various
underwriters, lists of prospects, customer lists and renewals, the


10



--------------------------------------------------------------------------------

Stephen J. Donaghy    
Employment Agreement
Page 11 of 21


identity, authority and responsibilities of key contacts at clients’ accounts,
the composition and organization of clients’ business, the peculiar risks
inherent in a client’s operations, highly sensitive details concerning the
structure, conditions and extent of a client’s existing insurance and
reinsurance coverages, policy expiration dates and premium amounts, commission
rates, risk management service arrangements, loss histories and other data
showing clients’ particularized insurance requirements and preferences.
(ii)    Except as required by law or an order of a court or governmental agency
with jurisdiction, Executive will not, during the Term or any time thereafter,
disclose any Confidential Information, directly or indirectly, to any person or
entity for any reason or purpose whatsoever, nor will Executive use Confidential
Information for any commercial or business purpose. Executive will take all
reasonable steps to safeguard the Confidential Information and to protect it
against disclosure, misuse, espionage, loss and theft. Executive understands and
agrees that Executive will acquire no rights to any such Confidential
Information.
(iii)    At the Company’s request from time to time and upon the termination of
Executive’s employment for any reason, Executive will promptly deliver to the
Company all copies and embodiments, in whatever form, of all Confidential
Information in Executive’s possession or within Executive’s control (including,
but not limited to, memoranda, records, notes, plans, photographs, manuals,
notebooks, documentation, program listings, flow charts, magnetic media, disks,
diskettes, tapes and all other materials containing any Confidential
Information) irrespective of the location or form of such material. If requested
by the Company, Executive will provide the Company with written confirmation
that all such materials have been delivered to the Company as provided herein.
(iv)    Notwithstanding anything herein to the contrary, Executive shall have
the right under Federal law to certain protections for cooperating with or
reporting legal violations to the Securities and Exchange Commission (the “SEC”)
and/or its Office of the Whistleblower, as well as certain other governmental
entities. No provisions in this Agreement are intended to prohibit Executive
from disclosing this Agreement to, or from cooperating with or reporting
violations to, the SEC or any other such governmental entity, and Executive may
do so without disclosure to the Company. The Company may not retaliate against
Executive for any of these activities, and nothing in this Agreement would
require Executive to waive any monetary award or other payment that Executive
might become entitled to from the SEC or any other governmental entity.
(v)    Under the Defend Trade Secrets Act of 2016, 18 U.S.C. § 1833(b)
(the “Act”), persons who disclose trade secrets in connection with lawsuits or
other proceedings under seal (including lawsuits alleging retaliation), or in
confidence to a federal, state or local government official, or attorney, solely
for the purpose of reporting or investigating a suspected violation of law,
enjoy immunity from civil and criminal liability under state and federal trade
secrets laws for such disclosure. Executive acknowledges that Executive has
hereby received adequate notice of this immunity, such that the Company is
entitled to all remedies available for violations of the Act, including
exemplary damages and attorney fees. Nothing in this Agreement is intended to
conflict with the Act or create liability for disclosures of trade secrets that
are expressly allowed by the Act.
(c)    Non-Solicitation or Hire. While employed by the Company and for a period
of 36 months following the termination of Executive’s employment for any reason
(whether during or after the Term) (the “Non-Solicit Period”), Executive will
not directly or indirectly solicit or attempt to solicit or induce, directly or
indirectly: (1) any person who is a client, customer or policyholder of any
member of the Company Group, or who was a client, customer or policyholder of
any member of the Company Group at any time during the one-year period
immediately prior to the Termination Date, for the purpose of marketing, selling
or providing to any such party any services or products offered by or available
from any member of the Company Group and (2) any employee of, or independent
contractor or consultant to, any member of the Company Group or any person who
was an employee of, or independent contractor or consultant to, any member of
the Company Group during the one-year period immediately prior to the
Termination Date to terminate such employee’s employment relationship or such
independent contractor’s or consultant’s relationship with such member of the
Company Group, in either case, to enter into a similar relationship with
Executive or any other person or any entity in competition with any member of
the Company Group. During the Non-Solicit Period, Executive will not enter into
an employment, consulting or independent contractor relationship, directly or
indirectly, with any


11



--------------------------------------------------------------------------------

Stephen J. Donaghy    
Employment Agreement
Page 12 of 21


employee of, or independent contractor or consultant to, any member of a Company
Group or any person who was an employee of, or independent contractor or
consultant to, any member of a Company Group during the one-year period
immediately prior to the date Executive’s employment terminates. Notwithstanding
the foregoing, solicitations incidental to general advertising or other general
solicitations in the ordinary course not specifically targeted at such
employees, independent contractors or consultants and employment of (or entry
into an independent contractor or consultancy relationship with) any person not
otherwise solicited in violation hereof shall not be considered a violation of
this Section 7(c). Executive shall not be in violation of this Section 7(c)
solely by providing a reference for a former employee of, or independent
contractor or consultant to, the Company.
(d)    Non-Competition. While employed by the Company and for a period of 36
months following Executive’s termination of employment for any reason (whether
during or after the Term) (the “Non-Compete Period”), Executive will not,
whether individually, as a director, manager, member, stockholder, partner,
owner, employee, consultant or agent of any business, or in any other capacity,
other than on behalf of a member of the Company Group, organize, establish, own,
operate, manage, control, engage in, participate in, invest in, permit
Executive’s name to be used by, act as a consultant or advisor to, render
services for (alone or in association with any person, firm, corporation or
business organization) or otherwise assist any person or entity that engages in
or owns, invests in, operates, manages or controls any venture or enterprise
which engages or proposes to engage in any business conducted by any member of
the Company Group during the one-year period immediately prior to the date
Executive’s employment terminates. In the event that the Term expires on
December 31, 2022 and Executive and Company have not entered into a new
employment agreement or renewed this Agreement on or prior to such date, the
Non-Compete Period shall expire on December 31, 2024.
(e)    Company Policies. During the Term and all periods thereafter, Executive
will remain in material compliance with the Company’s policies and guidelines,
including the Company’s code of business conduct or code of ethics.
8.    Remedies; Specific Performance. The parties acknowledge and agree that
Executive’s breach or threatened breach of any of the restrictions set forth in
Section 7 will result in irreparable and continuing damage to the Company and
the Company Group for which there may be no adequate remedy at law and that the
Company and the Company Group are entitled to equitable relief, including
specific performance and injunctive relief as remedies for any such breach or
threatened or attempted breach. Executive consents to the grant of an injunction
(temporary or otherwise) against Executive or the entry of any other court order
against Executive prohibiting and enjoining Executive from violating, or
directing Executive to comply with, any provision of Section 7. Executive also
agrees that such remedies are in addition to any and all remedies, including
damages, available to the Company and the Company Group against Executive for
such breaches or threatened or attempted breaches. In addition, without limiting
the Company’s and the Company Group’s remedies for any breach of any restriction
on Executive set forth in Section 7, except as required by law, Executive is not
entitled to any payments set forth in Sections 5(d) or 6(a) if Executive has
materially breached the covenants contained in Section 7. Executive will
immediately return to the Company any such payments previously received under
Sections 5(d) or 6(a) upon such a material breach and, in the event of such
breach, the Company will have no obligation to pay any of the amounts that
remain payable by the Company under Sections 5(d) or 6(a).
9.    Code Section 409A. The provisions of this Section 9 shall apply
notwithstanding any provision of this Agreement.
(a)    Delay of Payments. If, at the time of Executive’s termination or
resignation with the Company, Executive is a Specified Employee (as defined
below), then any amounts payable to Executive that the Company determines
constitute deferred compensation within the meaning of Section 409A of the Code
and which are subject to the six-month delay required by Treas. Reg.
Section 1.409A-1(c)(3)(v), shall be delayed and not paid to Executive until the
first business day following the six-month anniversary of Executive’s date of
termination or resignation (the “Deferral Date”), at which time such delayed
amounts will be paid to Executive in a cash lump sum (the “Catch-Up Amount”). If
payment of an amount is delayed as a result of this Section 9(a), such amount
shall be increased with interest from the date on which such amount would
otherwise have been paid to Executive but for this Section 9(a) to the day prior
to the date the Catch-Up Amount is paid. The rate of interest shall be the
applicable short-term federal


12



--------------------------------------------------------------------------------

Stephen J. Donaghy    
Employment Agreement
Page 13 of 21


rate applicable under Section 7872(f)(2)(A) of the Code for the month in which
the date of Executive’s termination or resignation occurs. Such interest shall
be paid at the same time that the Catch-Up Amount is paid. If Executive dies on
or after the date of Executive’s termination or resignation of employment and
prior to the Deferral Date, any amount delayed pursuant to this Section 9(a)
shall be paid to Executive’s estate or beneficiary, as applicable, together with
interest, within 30 days following the date of Executive’s death.
(b)    “Specified Employee” has the meaning set forth in
Section 409A(a)(2)(B)(i) of the Code. The determination of whether Executive
constitutes a Specified Employee on the date of his termination or resignation
shall be made in accordance with the Company’s established methodology for
determining Specified Employees.
(c)    “Separation from Service” means a “separation from service” from the
Company within the meaning of the default rules under the final regulations
issued pursuant to Section 409A of the Code. For purposes of compliance with
Section 409A of the Code, when used in this Agreement, the terms “terminate,”
“terminated,” “termination,” “resign,” “resigned” and “resignation” mean a
termination of Executive’s employment that constitutes a Separation from
Service.
(d)    Separate Payments and Reimbursements. For purposes of applying the
provisions of Section 409A of the Code to this Agreement, each separately
identifiable amount to which Executive is entitled under this Agreement shall be
treated as a separate payment. To the extent any reimbursements or in-kind
benefit payments under this Agreement are subject to Section 409A, such
reimbursements and in-kind benefit payments shall be made in accordance with
Section 409A, and payments of such reimbursements or in-kind benefits shall be
made on or before the last day of the calendar year following the calendar year
in which the relevant expense is incurred.
10.    Stock Ownership Guidelines.      Executive will comply with all stock
ownership and stock retention guidelines or policies established by the Board
and the Committee, as in effect from time to time.
11.    Claw Back Policy. All compensation granted to Executive hereunder shall
be subject to any and all claw back policies of the Company, as in effect from
time to time.
12.    Notice. For purposes of this Agreement, all notices and other
communications will be in writing and will be deemed to have been duly given
when delivered or if sent either by Federal Express, hand-delivery, e-mail, or
postage prepaid, by certified mail, return receipt requested, with a copy by
ordinary mail, to the addresses below:
If to Executive:


If to the Company:
Stephen J. Donaghy
At Executive’s most recent address
on file with the Company




Universal Insurance Holdings, Inc.
1110 West Commercial Boulevard
Fort Lauderdale, Florida 33309
Attn: Beth Wallace



or to such other address as any party may have furnished to the other in writing
in accordance with this Section 12, except that notices of any change of address
is effective only upon actual receipt.
13.    Entire Agreement. This Agreement contains the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto, including, without
limitation, the Prior Agreement; provided, however, that the terms of this
Agreement shall not supersede or replace any equity award made prior to the
Commencement Date. No severance or other termination payments are payable to
Executive under the Prior Agreement or under any other plan or arrangement of
the Company in connection with the execution of this Agreement or the
termination of the Prior Agreement.
14.    Waiver and Amendments. This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by the parties or, in the
case of a waiver, by the party waiving compliance. Except as provided in
Section 5(d)(iv), no delay


13



--------------------------------------------------------------------------------

Stephen J. Donaghy    
Employment Agreement
Page 14 of 21


on the part of any party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of any
right, power or privilege hereunder, nor any single or partial exercise of any
right, power or privilege hereunder, preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.
15.    Governing Law. This Agreement and the implementation of it shall be
subject to and governed by the laws of the State of Florida applicable to
contracts fully executed and performed in such State.
16.    Venue. The parties agree that the exclusive venue for any litigation
relating to this Agreement will be the state courts located in Broward County,
Florida and the United States District Court, Southern District of Florida, Fort
Lauderdale Division in Broward County, Florida. The parties waive any rights to
object to venue as set forth herein, including any argument of inconvenience for
any reason.
17.    Assignability by the Company and Executive. The Company shall have the
right to assign this Agreement to its successors or assigns, and Executive
hereby consents to any such assignment. All covenants or agreements hereunder
shall inure to the benefit of, and be enforceable by or against, the Company’s
successors or assigns. The terms “successors” and “assigns” shall include, but
not be limited to, any successor upon a Change in Control. Executive may not
assign this Agreement or the rights and entitlements hereunder, except that any
payments owed to Executive under this Agreement in the event of his death shall
be payable to his estate. Executive may not delegate his duties and
responsibilities hereunder.
18.    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original but all of which will constitute one and the
same instrument.
19.    Headings. The headings in this Agreement are for convenience of reference
only and will not limit or otherwise affect the meaning of terms contained
herein.
20.    Severability. If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction of
any foreign, federal, state, county or local government or any other
governmental, regulatory or administrative agency or authority to be invalid,
void, unenforceable or against public policy for any reason, the remainder of
the terms, provisions, covenants and restrictions of this Agreement will remain
in full force and effect and will in no way be affected or impaired or
invalidated. If any court determines that any of such covenants, or any part
thereof, is invalid or unenforceable because of the geographic or temporal scope
of such provision, such court will reduce such scope to the minimum extent
necessary to make such covenants valid and enforceable. Executive acknowledges
that the restrictive covenants contained in Section 7 are a condition of this
Agreement and are reasonable and valid in temporal scope and in all other
respects.
21.    Tax Withholding. The Company or other payor is authorized to withhold
from any benefit provided or payment due hereunder, the amount of withholding
taxes due any federal, state or local authority in respect of such benefit or
payment and to take such other action as may be necessary in the Company’s
opinion to satisfy all obligations for the payment of such withholding taxes.
22.    Obligations Survive Termination of Employment. The termination of
Executive’s employment for whatever reason will not impair or relieve Executive
of any of Executive’s obligations under this Agreement which, by their express
terms or by implication, extend beyond the term of Executive’s employment.
[remainder of page intentionally left blank]


14



--------------------------------------------------------------------------------


Stephen J. Donaghy    
Employment Agreement
Page 15 of 21


IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.


EXECUTIVE:
\s\ Stephen J. Donaghy
Stephen J. Donaghy


UNIVERSAL INSURANCE HOLDINGS, INC.


\s\ Sean P. Downes
By: Sean P. Downes
Title: Executive Chairman









15



--------------------------------------------------------------------------------







Schedule A
2020 PERFORMANCE GOALS APPLICABLE TO PSUs
A.    Description of Performance Objective.
For the PSUs Executive is eligible to receive on the Effective Date, the
performance objective to determine the Earn Out Number shall be policy count as
measured by growth in Non-Florida Premiums for 2020 in comparison to Non-Florida
Premiums for 2019.
B.    Definitions and Certification.
“Non-Florida Premiums” for any year shall be the aggregate amount of in-force
rate adequate premiums for such year from states other than Florida as reported
in the Policy Portfolio and Claims Liability Overview Reports (the “Reports”)
presented to the Company’s Board of Directors. The methodology for determining
rate adequate in-force premiums shall be consistently applied in the 2019 and
2020 Reports.
“Performance Level” means a percentage equal to (i) the aggregate amount of
Non-Florida Premiums for 2020 divided by (ii) the aggregate amount of
Non-Florida Premiums for 2019.
All results under this Schedule A shall be objectively determined in accordance
with the methodology used to prepare the reports noted above and consistently
applied from year-to-year and certified in writing by the Company’s Chief
Financial Officer based upon such reports, and the Earn Out Number shall be
subject to the Committee’s approval, and such certification and approval shall
be binding and conclusive on all parties.











--------------------------------------------------------------------------------






Schedule B
RELEASE AGREEMENT
In consideration of the payments and benefits to be provided to him by Universal
Insurance Holdings, Inc. (the “Company”) pursuant to the agreement dated as of
February __, 2020, by and between the Company and himself (the “Employment
Agreement”), Stephen J. Donaghy (“Executive”), agrees to be bound by this
Release Agreement (the “Agreement”).
Accordingly, Executive agrees as follows:
1.    Release.
(a)    Executive waives any claims he may have for employment by the Company and
agrees not to seek such employment or reemployment by the Company in the future.
Further, in consideration of the payments and benefits to be provided by the
Company pursuant to the Employment Agreement, Executive, on behalf of himself
and his heirs, executors, devisees, successors and assigns, knowingly and
voluntarily releases, remises, and forever discharges the Company and its
parents, subsidiaries or affiliates, together with each of their current and
former principals, officers, directors, stockholders, agents, representatives
and employees, and each of their heirs, executors, successors and assigns
(collectively, the “Releasees”), from any and all debts, demands, actions,
causes of action, accounts, covenants, contracts, agreements, claims, damages,
omissions, promises, and any and all claims and liabilities whatsoever, of every
name and nature, known or unknown, suspected or unsuspected, both in law and
equity (“Claims”), which Executive ever had, now has, or may hereafter claim to
have against the Releasees by reason of any matter or cause whatsoever arising
from the beginning of time to the time he signs this Agreement (the “General
Release”). This General Release of Claims shall apply to any Claim of any type,
including, without limitation, any and all Claims of any type that Executive may
have arising under the common law, under Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Older Workers Benefit Protection Act,
the Americans With Disabilities Act of 1967, the Family and Medical Leave Act of
1993, the Employee Retirement Income Security Act of 1974, and the
Sarbanes‑Oxley Act of 2002, each as amended, and any other federal, state, local
or foreign statutes, regulations, ordinances or common law, or under any policy,
agreement, contract, understanding or promise, written or oral, formal or
informal, between any of the Releasees and Executive, and shall further apply,
without limitation, to any and all Claims in connection with, related to or
arising out of Executive’s employment relationship, or the termination of his
employment, with the Company.
(b)    For the purpose of implementing a full and complete release, Executive
understands and agrees that this Agreement is intended to include all claims, if
any, which Executive or his heirs, executors, devisees, successors and assigns
may have and which Executive does not now know or suspect to exist in his favor
against the Releasees, from the beginning of time until the time he signs this
Agreement, and this Agreement extinguishes those claims.
(c)    In consideration of the promises of the Company set forth in the
Employment Agreement, Executive hereby releases and discharges the Releasees
from any and all Claims that Executive may have against the Releasees arising
under the Age Discrimination Employment Act of 1967, as amended, and the
applicable rules and regulations promulgated thereunder (“ADEA”). Executive
acknowledges that he understands that the ADEA is a federal statute that
prohibits discrimination on the basis of age in employment, benefits and benefit
plans. Executive also understands that, by signing this Agreement, he is waiving
all Claims against any and all of the Releasees.
(d)    This General Release shall not apply to (i) any obligation of the Company
pursuant to the Employment Agreement, (ii) any benefit to which Executive is
entitled under any tax qualified pension plan of the Company or its affiliates,
COBRA continuation coverage benefits, vested benefits under other benefit plans
of the Company or its affiliates or any other welfare benefits required to be
provided by statute, (iii) any claim related to acts, omissions or events
occurring after the date this Agreement is signed by Executive and (iv) any
right as a former employee of the Company that Executive may have to
indemnification under the bylaws of the Company or under any directors and
officers liability insurance policy then applicable to him.





--------------------------------------------------------------------------------





Capitalized words not otherwise defined herein have the meanings assigned
thereto in the Employment Agreement.
2.    Consultation with Attorney; Voluntary Agreement. The Company advises
Executive to consult with an attorney of his choosing prior to signing this
Agreement. Executive understands and agrees that he has the right and has been
given the opportunity to review this Agreement and, specifically, the General
Release in Section 1 above, with an attorney. Executive also understands and
agrees that he is under no obligation to consent to the General Release set
forth in Section 1 above. Executive acknowledges and agrees that the payments to
be made to Executive pursuant to the Employment Agreement are sufficient
consideration to require him to abide with his obligations under this Agreement,
including but not limited to the General Release set forth in Section 1.
Executive represents that he has read this Agreement, including the General
Release set forth in Section 1, and understands its terms and that he enters
into this Agreement freely, voluntarily, and without coercion.
3.    Effective Date; Revocation. Executive acknowledges and represents that he
has been given at least 21 days during which to review and consider the
provisions of this Agreement and, specifically, the General Release set forth in
Section 1 above. Executive further acknowledges and represents that he has been
advised by the Company that he has the right to revoke this Agreement for a
period of seven days after signing it. Executive acknowledges and agrees that,
if he wishes to revoke this Agreement, he must do so in a writing, signed by him
and received by the Company no later than 5:00 p.m. Eastern Time on the seventh
day of the revocation period. If no such revocation occurs, the General Release
and this Agreement shall become effective on the eighth day following his
execution of this Agreement.
4.    Severability. In the event that any one or more of the provisions of this
Agreement are held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of this Agreement shall not in any
way be affected or impaired thereby.
5.    Waiver. No waiver by either party of any breach by the other party of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of any other provision or condition at the time or at
any prior or subsequent time.
6.    Governing Law. This Agreement and the implementation of it shall be
subject to and governed by the laws of the State of Florida applicable to
contracts fully executed and performed in such State.
EXECUTIVE:

        
Stephen J. Donaghy



